         Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 1 of 33



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION
                                                     Chapter 11
IN RE:
                                                     Case No. 18-36958 (MI)
PARKER DRILLING COMPANY, et al.,1

Debtors.



      EMERGENCY MOTION OF BARINGS LLC FOR THE APPOINTMENT OF
             AN EXAMINER PURSUANT TO 11 U.S.C. § 1104(c)

      THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY
TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU
MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE
AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON
YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED.
IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED
AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY
DECIDE THE MOTION AT THE HEARING.
         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.
     EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS TO
ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE THAT
THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN
IMMEDIATE RESPONSE.



1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are: Parker Drilling Company (8660); 2M-TEK, Inc. (1761);
Anachoreta, Inc. (3667); Pardril, Inc. (4469); Parker Aviation Inc. (6372); Parker Drilling Arctic
Operating, LLC (6834); Parker Drilling Company of Niger (4204); Parker Drilling Company
North America, Inc. (6381); Parker Drilling Company of Oklahoma Incorporated (8949); Parker
Drilling Company of South America, Inc. (0657); Parker Drilling Management Services, Ltd.
(7200); Parker Drilling Offshore Company, LLC (9092); Parker Drilling Offshore USA, L.L.C.
(1469); Parker North America Operations, LLC (1180); Parker Technology, Inc. (6599); Parker
Technology, L.L.C. (1875); Parker Tools, LLC (8864); Parker-VSE, LLC (2282); Quail USA,
LLC (8885); and Quail Tools, L.P. (1471). The Debtors’ service address is: 5 Greenway Plaza,
Suite 100, Houston, Texas 77046.
          Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 2 of 33




                                                TABLE OF CONTENTS

PRELIMINARY STATEMENT ................................................................................................1
JURISDICTION AND VENUE .................................................................................................5
BACKGROUND .......................................................................................................................5
          I.        The Parties and Other Relevant Entities ..............................................................5
          II.       Questions Abound as to Why the Backstop Commitment Parties, as
                    Holders of the Debtors’ Equity Interests (as Well as Notes), Obtained
                    Outsized and Highly Favorable Terms at the Expense of Barings and
                    Other Similarly Situated Noteholders ..................................................................7
          III.      Questions Also Abound as to Whether the Backstop Commitment Parties
                    Usurped the Plan Process for Their Own Improper Benefit ............................... 12
RELIEF REQUESTED ............................................................................................................ 13
BASIS FOR RELIEF ............................................................................................................... 14
          I.        The Court Should Appoint an Examiner Pursuant to Section 1104(c) of the
                    Bankruptcy Code .............................................................................................. 14
                    A.         The Appointment of an Examiner is Required Under Section
                               1104(c)(2) of the Bankruptcy Code........................................................ 15
                    B.         The Appointment of an Examiner is Required under Section
                               1104(c)(1) of the Bankruptcy Code........................................................ 16
          II.       The Court Should Provide the Examiner With a Broad Mandate ....................... 19
BASIS FOR EMERGENCY CONSIDERATION .................................................................... 21
CONCLUSION ........................................................................................................................ 23




                                                                 -ii-
          Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 3 of 33



                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

CASES

In re Gilman Services,
    46 B.R. 322 (Bankr. D. Mass 1985) ..................................................................................... 19

In re Granite Broadcasting Corp.,
    No. 16-12984 (Bankr. S.D.N.Y. Feb. 20, 2007) ................................................................... 19

In re Keene Corp.,
    164 B.R. 844 (Bankr. S.D.N.Y. 1994) ................................................................................. 16

In re Level Propane Gases, Inc.,
    2007 WL 171985 (Bankr. N.D. Ohio 2007) ......................................................................... 19

In re Loral Space & Commc’ns, Ltd.,
    2004 WL 2979785 (S.D.N.Y. Dec. 23, 2004) ................................................................ 16, 20

In re Revco D.S., Inc.,
    898 F.2d 498 (6th Cir. 1990) ......................................................................................... 16, 19

In re Schepps Food Stores, Inc.,
    148 B.R. 27 (S.D. Tex. 1992) .............................................................................................. 15

In re UAL Corp.,
    307 B.R. 80 (N.D. Ill. 2004) ................................................................................................ 16

Walton v. Cornerstone Ministries Invs., Inc.,
   398 B.R. 77 (Bankr. N.D. Ga. 2008).................................................................................... 16

STATUTES

11 U.S.C. § 101(2)(A) ....................................................................................................... 2, 3, 18

11 U.S.C. § 1104(c) ........................................................................................................... passim

11 U.S.C. § 1129(a) ...................................................................................................... 3,4,18, 19

15 U.S.C. § 78m(d)(3)............................................................................................................... 18

28 U.S.C. § 157(a) ...................................................................................................................... 5

28 U.S.C. § 1334 ......................................................................................................................... 5

28 U.S.C. § 1408 ......................................................................................................................... 5



                                                                    iii
          Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 4 of 33



28 U.S.C. § 1409 ......................................................................................................................... 5

OTHER AUTHORITIES

7 Collier on Bankruptcy § 1103.03[1] (16th Rev. Ed. 2016) ....................................................... 20

17 C.F.R. § 240.13d-5(b)(1) ...................................................................................................... 18

Local Bankruptcy Rule 9013-1(i) .............................................................................................. 22




                                                                    iv
       Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 5 of 33



       Barings LLC (“Barings”), on behalf of certain of its managed funds and investment

accounts, which collectively hold approximately $35 million of the Debtors’ 6.75% unsecured

senior notes due 2022 (the “2022 Notes”), for its emergency motion (the “Emergency Motion”)

pursuant to section 1104(c) of title 11 the United States Code (the “Bankruptcy Code”) for the

appointment of an examiner in the above-captioned Chapter 11 cases, respectfully states as

follows.

                               PRELIMINARY STATEMENT

       1.      On December 12, 2018 (the “Petition Date”), Parker Drilling Company (“Parker

Drilling,” and, together with its debtor affiliates, the “Debtors”) filed their Chapter 11 Plan of

Reorganization (as amended, the “Plan”) with the Court. The Plan provides substantial value to

certain entities (collectively, the “Backstop Commitment Parties”) at the expense of Barings

and other similarly situated creditors, who were excluded from the Plan negotiations and from

obtaining many of the substantial benefits under the Plan. As the sole group to negotiate the

terms of the Plan with the Debtors, the Backstop Commitment Parties—who upon information

and belief held approximately 77% of the Notes2 issued by the Debtors, 62% of the Existing

Preferred Interests and 25% of the Existing Common Stock—arrogated substantial value to

themselves at the expense of Barings and other similarly situated Noteholders.

       2.      In particular, and as discussed more fully below, the Plan gives the Backstop

Commitment Parties (with whom the Debtors were complicit) an outsize distribution of Plan

value in a multitude of ways. First, the Plan improperly shifts Plan value that rightfully should

2
       Any capitalized term used herein but not defined herein shall have the meaning ascribed
to such term in the Amended Joint Chapter 11 Plan of Reorganization of Parker Drilling
Company and its Debtor Affiliates dated January 23, 2019, Dkt. No. 309. References to a “Dkt.
No.” or “Dkt. Nos.” that are unaccompanied by a case caption refer to docket entries in these
Chapter 11 Cases.
       Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 6 of 33



have gone to all Noteholders (including Barings) over to junior stakeholders, including the

Backstop Commitment Parties, by giving them an incredibly large and improperly enhanced

recovery on their holdings of Existing Preferred Interests and Existing Common Stock

(collectively, the “Equity Interests”). Indeed, Equity Interests are to receive under the Plan an

extremely disproportionate allocation of subscription rights to a heavily discounted Rights

Offering. What’s more, adding insult to injury, is that the Plan gives the Backstop Commitment

Parties the exclusive right to backstop this heavily discounted Rights Offering and thereby soak

up additional Plan value by purchasing all of the unsubscribed shares offered to holders of

Equity Interests in the Rights Offering. Finally, there is absolutely no justification whatsoever

for the Plan’s better treatment of the 2020 Notes than the 2022 Notes. All of these benefits inure

to the Backstop Commitment Parties at the direct expense of Barings and other similarly situated

Noteholders.

       3.      Upon information and belief, the Backstop Commitment Parties negotiated the

terms of the Plan with the Debtors as a group (the “Backstop Commitment Group”); indeed,

the Backstop Commitment Group was represented by one single counsel during negotiations.

The fact that the Backstop Commitment Parties acted in concert to arrogate to themselves such

substantial benefits raises significant questions as to whether the Backstop Commitment Parties

improperly leveraged their collective position to usurp and control the Plan process. In view of

the Backstop Commitment Parties’ apparent holdings of 25% of the Existing Common Stock, the

Backstop Commitment Group appears to constitute an “affiliate” as well as an “insider” under

sections 101(2)(A) and 101(31)(E) of the Bankruptcy Code. Indeed, at all material times during

the Plan negotiations, it appears that the Backstop Commitment Group “own[ed], control[ed] or




                                                2
       Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 7 of 33



h[e]ld[] with power to vote” 20% or more of the outstanding voting securities of the debtor. 11

U.S.C. § 101(2)(A).

       4.      If it shall be determined that the Backstop Commitment Group constitutes an

insider, then the Backstop Commitment Parties’ votes will not count for purposes of section

1129(a)(10) of the Bankruptcy Code, and there may be no non-insider impaired class to vote in

favor of the Plan. Given that the Backstop Commitment Parties appear to have more than two-

thirds in amount of the classes of claims entitled to vote on the Plan, the question of whether the

Backstop Commitment Group is an insider, or worked in concert, may lead this Court to

determine that the Backstop Commitment Parties’ votes must be excluded for purposes of

Section 1129(a)(10) and/or compel a determination by this Court that the Plan cannot be

confirmed.

       5.      Notably, it appears that the Backstop Commitment Parties also failed to comply

with their obligation under Federal Rule of Bankruptcy Procedure 2019 (“Bankruptcy Rule

2019”) to file a verified statement with the Court, disclosing that they were “acting in concert to

advance their common interests.” See Fed. R. Bankr. P. 2019(b)&(c). Even if the Backstop

Commitment Group is held not to constitute an insider, the Court may still hold invalid the

Backstop Commitment Parties’ acceptance of the Plan if it determines that the Backstop

Commitment Parties were working in concert yet failed to make the requisite disclosures

pursuant to Bankruptcy Rule 2019.

       6.      More fundamentally, to the extent that the Plan negotiation process was unduly

influenced by the Backstop Commitment Parties, this raises serious questions as to whether

(i) the Debtors are really the true Plan proponents or whether it is the Backstop Commitment

Group masquerading as the Debtors, (ii) the Plan has been proposed in good faith, and (iii) the




                                                3
       Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 8 of 33



Plan proponents have complied with the applicable provisions of the Bankruptcy Code. See 11

U.S.C. §§ 1129(a)(1), (2) & (3).

       7.      In view of the foregoing, Barings respectfully requests that an examiner be

appointed to investigate whether the Plan process has been improperly usurped by the Backstop

Commitment Group. In connection therewith, the examiner should investigate, among other

things: (i) how the Plan proponents and/or the Backstop Commitment Group determined the

allocation of the subscription rights available to each group of stakeholders in the Rights

Offering and particularly amongst each of the 2020 Notes, the 2022 Notes, the Existing Preferred

Interests and the Existing Common Stock; (ii) whether the Plan distributions to holders of

Existing Preferred Interests and/or Existing Common Stock are inappropriate or unjustified;

(iii) whether the recovery provided under the Plan to holders of Equity Interests is really a

disguised return on the Backstop Commitment Parties’ Notes that is not available to other

Noteholders; (iv) whether the Backstop Commitment Group constitutes an insider and an

affiliate, as each of those terms is used in Section 101 of the Bankruptcy Code; (v) whether the

Backstop Commitment Group exercised control over the Debtors and usurped the Plan process;

(vi) whether the Backstop Commitment Parties were required to file a verified statement

pursuant to Bankruptcy Rule 2019 and failed to do so; (vii) whether the fee being paid to the

Backstop Commitment Group for backstopping the Rights Offering is excessive; and

(viii) whether there is any legitimate basis for the disparity in treatment between the 2020 Notes

and the 2022 Notes.

       8.      Furthermore, the examiner should be authorized to retain counsel, financial

advisers and such other professionals as are necessary to assist the examiner with the

investigation. Given the potentially drastic consequences that the examiner’s investigation may




                                                4
          Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 9 of 33



have on Plan confirmation, the examiner should be allowed sufficient time to perform an

adequate investigation. The appointment of an examiner is an efficient way for a neutral party to

shine much needed daylight on the significant issues clouding the Plan’s negotiation and

proposal process.

          9.    Finally, rather than proceed on the currently expedited schedule for a Plan that

potentially cannot be confirmed, Barings respectfully submits that the voting deadline, objection

deadline and confirmation hearing should be continued and adjourned until an appropriate time

after the examiner finishes his or her investigation.

                                 JURISDICTION AND VENUE
          10.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a) and

1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A) and (L).

          11.   Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

          12.   The statutory basis for the relief requested is section 1104(c) of the Bankruptcy

Code.

                                         BACKGROUND

I.        The Parties and Other Relevant Entities
          13.   Barings is a global investment management firm that manages certain funds and

accounts that are the beneficial holders of approximately $35 million of the Debtors’ 2022 Notes.

Barings has been an investor in the 2022 Notes since 2014, the year that the 2022 Notes were

issued.

          14.   On the Petition Date, the Debtors filed voluntary petitions for relief under Chapter

11 of the Bankruptcy Code. That same day, the Debtors filed a proposed Plan, a proposed

disclosure statement (as amended, the “Disclosure Statement” (Dkt. No. 310)) for the Plan, and

a motion seeking an order that, inter alia, approved the adequacy of the Disclosure Statement


                                                  5
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 10 of 33



and solicitation and notice procedures with respect to confirmation of the Plan. On January 23,

2019, the Court granted the Debtors’ motion. See Dkt. No. 312. The deadline for creditors to

vote on and file any objection to the Plan is February 22, 2019, and the hearing (the

“Confirmation Hearing”) to consider Plan confirmation currently is scheduled for March 5,

2019. See Notice of Hearing to Consider Confirmation of the First Chapter 11 Plan Filed by the

Debtors and Related Voting and Objecting Deadlines (Dkt. No. 327) at 1-3.

       15.     The Backstop Commitment Parties are Brigade Capital Management, LP

(“Brigade”), Highbridge Capital Management, LLC (“Highbridge”), Varde Partners, Inc.

(“Varde”), and Whitebox Advisors, LLC (“Whitebox”).3 Upon information and belief, during

the period in which the Backstop Commitment Parties negotiated the Plan with the Debtors, they

owned approximately 25% of Parker Drilling’s Existing Common Stock. See Hutten Decl.,4 Ex.

A, Brigade Schedule 13G/A at 2 (Feb. 13, 2018) (8.25%); Hutten Decl., Ex. B, Highbridge

Schedule 13G/A at 2 (Feb. 14, 2018) (9.61%); Hutten Decl., Ex. C, Whitebox Schedule 13G/A at

3 (July 20, 2018) (6.4%).5 The Backstop Commitment Parties also hold 77% of Parker Drilling’s

Notes, and 62% of Parker Drilling’s Existing Preferred Interests. See Dkt. No. 21 at 5.


3
        On January 28, 2019, approximately six weeks after the Plan was filed, the Debtors and
the above-named Backstop Commitment Parties permitted Saba Capital Management, L.P. to
join the Backstop Commitment Parties in backstopping the Rights Offering. See Notice of First
Amendment to Restructuring Support Agreement and Amended Restated Backstop Commitment
Agreement (Dkt. No. 326).
4
       References to the “Hutten Decl.” are to the Declaration of Henry V. Hutten, which is
being submitted contemporaneously with this Emergency Motion.
5
       The Forms 13G cited above are the last Parker Drilling beneficial ownership reports that
the Backstop Commitment Parties filed with the Securities and Exchange Commission before
they received “certain of the Debtors’ confidential information” in July 2018 and thereby
“became restricted” from trading Parker Drilling’s securities throughout the duration of their
negotiations of the Plan with the Debtors. See Declaration of John Edward Menger, Chief
Restructuring Officer of Parker Drilling Company, In Support of Chapter 11 Petitions and First
Day Motions (the “First Day Decl.,” (Dkt. No. 15)) at ¶ 66. While the Backstop Commitment



                                                6
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 11 of 33



II.    Questions Abound as to Why the Backstop Commitment Parties, as Holders of the
       Debtors’ Equity Interests (as Well as Notes), Obtained Outsized and Highly
       Favorable Terms at the Expense of Barings and Other Similarly Situated
       Noteholders
       16.     Upon information and belief, the only creditor entity with which the Debtors

engaged in connection with their efforts to reorganize was the Backstop Commitment Group.

The negotiations between the Backstop Commitment Group and the Debtors resulted in a Plan

that (i) provides an incredibly large and improperly enhanced distribution of value to junior

stakeholders (i.e. the Existing Preferred Interests and the Existing Common Stock), through the

allocation of subscription rights in the Rights Offering, at the expense of the Notes; (ii) allows

the Backstop Commitment Parties to soak up additional value because they have leveraged their

exclusive right to purchase unsubscribed shares (and particularly unsubscribed shares allocated

to Equity Interests where the Backstop Commitment Parties hold substantially smaller positions

and thus have a greater potential to soak up value by purchasing the unsubscribed shares

allocated to Equity Interests held outside of the Backstop Commitment Group) in the deeply

discounted Rights Offering as a way to arrogate Plan value to themselves at the expense of

Barings and other similarly situated Noteholders; and (iii) unfairly discriminates between the

2020 Notes and 2022 Notes.

       17.     The Plan Provides Excessive Value to Junior Stakeholders and the Backstop

Commitment Parties at the Expense of the Notes Held by those Outside the Backstop

Commitment Group. The Plan contemplates a $95 million Rights Offering which is made


Parties recently filed Forms 13G on February 14, disclosing that certain Backstop Commitment
Parties had increased while others decreased their holdings of Existing Common Shares as of
December 31, 2018, any transactions in these shares presumably took place after the Plan was
disclosed publicly on December 12, 2018, at which Point the Backstop Commitment Parties no
longer possessed material, nonpublic information that would prevent them from transacting
legally in the Existing Common Shares.



                                                7
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 12 of 33



available to all holders of 2020 Notes, 2022 Notes, Existing Preferred Interests and Existing

Common Stock. See Disclosure Statement at 21. The Rights Offering is an extremely attractive

opportunity because the shares offered in the Rights Offering are offered at a steep 48% discount

to Plan equity value. Furthermore, the Rights Offering is especially beneficial to the Backstop

Commitment Parties because they have the sole right to purchase any and all unsubscribed shares

in the Rights Offering and, thus, the sole right to soak up additional value through the discounted

Rights Offering.

       18.     Thus, the Plan improperly diverts value from those Noteholders (such as Barings)

who are outside the Backstop Commitment Group in favor of the Backstop Commitment Parties

in two substantial respects. First, the Plan diverts an incredibly large and improperly enhanced

opportunity to participate in the Rights Offering to Equity Holders (including the Backstop

Commitment Parties) at the expense of the Noteholders. Second, the Plan allows the Backstop

Commitment Parties to soak up extraordinary value by purchasing the unsubscribed shares

allocated in the Rights Offering to the holders of Equity Interests. In other words, because the

Backstop Commitment Group admittedly holds approximately 77% of the Notes, its ability to

soak up additional value in the Rights Offering by purchasing unsubscribed shares allocated to

the Noteholders is constrained—to about 23% of the subscription rights allocated to the Notes.

By contrast, because the Backstop Commitment Group holds 62% of the Existing Preferred

Interests and 25% of the Existing Common Stock, the Backstop Commitment Group’s best

opportunity to soak up additional value by backstopping the Rights Offering was by diverting an

excessive and egregiously disproportionate right to participate in the Rights Offering to holders

of Equity Interests—including the 38% of the Existing Preferred Interests and 75% of the

Existing Common Stock held outside the Backstop Commitment Group.




                                                8
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 13 of 33



       19.     More specifically, under the Rights Offering, New Common Stock of reorganized

Parker Drilling (“Reorganized Parker”) will be offered at a substantial 48% discount to Plan

equity value based on the “settlement total enterprise value”—e.g., Plan value. See First Day

Decl., Ex. B (Restructuring Support Agreement, Term Sheet) at p. 2. However, holders of

Equity Interests are afforded under the Plan an outsized opportunity to purchase shares at this

monumental discount, to the detriment of the Noteholders (which are senior in priority) such as

Barings.

       20.     The reasons why Barings respectfully submits that the allocation of Plan equity

value to the holders of Equity Interests under the Plan is egregiously disproportionate are

objective, concrete and based on the Debtors’ admissions. Indeed, whereas the Debtors have

acknowledged that the Existing Preferred Interests and Existing Common Stock comprised only

approximately 9% of the Debtors’ capital structure as of the Petition Date, see Disclosure

Statement at 30, these stakeholders are being allocated approximately 37% of the subscription

rights in the Rights Offering. See First Day Decl. Ex. B, Term Sheet p. 2. Thus, the portion of

the subscription rights being allocated to the Equity Interests in the Rights Offering is over four

times larger than the percentage of the capital structure represented by these Equity Interests as

of the Petition Date. Because the Notes are the only stakeholders other than the Equity Interests

to whom the Rights Offering is being made available, see Disclosure Statement at 21, this

outsize allocation to the Equity Interests comes at the direct expense of the Notes, even though

the Notes are senior in priority.

       21.     Furthermore, the Debtors had initially determined that the 2020 Notes and the

2022 Notes should collectively receive approximately 97% of Reorganized Parker Drilling New

Common Stock before accounting for dilution. See Disclosure Statement at 24. By extension,




                                                9
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 14 of 33



given that the Equity Interests represented merely 9% of the Debtors’ capital structure as of the

Petition Date, the Debtors had initially determined that holders of Equity Interests should

collectively receive approximately 3% of Reorganized Parker New Common Stock before

accounting for dilution. See id. However, rather than offering the holders of Equity Interests

subscription rights to purchase 3% of the New Common Stock offered in the Rights Offering, the

Plan provides the holders of Equity Interests subscription rights to purchase a remarkable 37% of

the New Common Stock issued pursuant to the Rights Offering. Accordingly, it appears that

based on the Debtors’ capital structure as it existed as of the Petition Date, the Plan takes more

than $44 million in value away from the Noteholders and gives it to the holders of Equity

Interests through the subscription rights to purchase New Common Stock in the deeply

discounted Rights Offering.

       22.     Questions abound as to why the 37% allocation of subscription rights to holders

of Equity Interests differs so wildly from the 3% of New Common Stock to which the Debtors

have acknowledged these stakeholders are entitled based on their interests in the capital structure

as of the Petition Date. Likewise, questions abound as to why the Plan appears to divert

improperly an extraordinary $44 million in value from the Notes to Equity Interests. The answer

seems to be that while the Plan terms imply that the Backstop Commitment Group gives up 5.5%

of equity that they would otherwise be entitled to (as Noteholders) through the value transfer to

holders of Equity Interests, the Backstop Commitment Group stands to recoup a whopping 9%

of the equity by backstopping the subscription rights available under the Plan to holders of

Equity Interests outside the Backstop Commitment Group.

       23.     The Rights Offering Improperly Arrogates Plan Value to the Backstop

Commitment Parties (As Holders of Equity Interests) at the Expense of Barings and Other




                                                10
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 15 of 33



Similarly Situated Noteholders.    The Backstop Commitment Parties and the Debtors have

entered into an agreement (the “Backstop Commitment Agreement”) pursuant to which the

Backstop Commitment Parties are required to exercise the subscription rights that are attributable

to the Notes, Existing Preferred Interests and Existing Common Stock held by them, and to

purchase any New Common Shares of Reorganized Parker that are offered through the Rights

Offering, but remain unsubscribed after the Rights Offering closes. See First Day Decl., Ex. C

(Backstop Commitment Agreement) at §§ 2.1 & 2.2. As discussed above, the New Common

Stock of Reorganized Parker is being issued at a substantial 48% discount to Plan equity value.

Moreover, the Backstop Commitment Parties have the sole opportunity to purchase the

unsubscribed shares in the Rights Offering, which shares are being sold at a colossal discount.

This means that, not only do the Backstop Commitment Parties get to purchase their own ratable

share of New Common Stock at a 48% discount, but also they have the exclusive right to buy

unsubscribed shares at this same discount.

       24.     Significantly, the disproportionate allocation of subscription rights to holders of

Equity Interests gives the Backstop Commitment Group a better opportunity to soak up Plan

value from its exclusive right to buy unsubscribed shares than the Backstop Commitment Group

would have if a larger share of the Rights Offering were made to the Noteholders. Whereas only

23% of the Notes are owned by Noteholders outside of the Backstop Commitment Group, 38%

of the Existing Preferred Interests and 75% of the Existing Common Stock is owned by equity

holders that are not in the Backstop Commitment Group (at least during the time the Plan was

being negotiated). Thus, by shifting a substantial allocation of subscription rights to holders of

Equity Interests, the Backstop Commitment Group has maximized the amount of heavily

discounted New Common Stock that could potentially remain unsubscribed after the Rights




                                               11
       Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 16 of 33



Offering closes, and thereby maximized its ability to purchase unsubscribed, heavily discounted

shares.

          25.   As consideration for the Backstop, the Backstop Commitment Parties received a

“fully earned, non-refundable and non-avoidable” payment of $7.6 million in the form of a “Put

Option Cash Premium.” See First Day Decl., Ex. C at § 3.1. Under the Put Option provided to

the Backstop Commitment Parties under the Plan, the Backstop Commitment Parties have the

right to exchange the $7.6 million fee for shares worth substantially more than that amount. See

First Day Decl. Ex. C at § 3.2(b) & Ex. B at Term Sheet p. 2. On information and belief, this fee

is excessive and unreasonably high. See Statement of Reservation of Rights of Saba Capital

Management, L.P. (Dtk. No. 239) at ¶¶ 1-2; Notice of First Amendment to Restructuring Support

Agreement and Amended Restated Backstop Commitment Agreement (Dkt. No. 326).

          26.   The Disparate Treatment of Pari Passu Noteholders. The Debtors estimate that

the Plan will result in a 73% recovery for any 2020 Notes Claim, but only a 69% recovery for

any 2022 Notes Claim, even though both classes of senior, unsecured notes are equal in priority.

Disclosure Statement at 9. The Debtors have provided no legitimate basis or principled rationale

for the unfair discrimination between these two creditor classes of the same rank and priority.

III.      Questions Also Abound as to Whether the Backstop Commitment Parties Usurped
          the Plan Process for Their Own Improper Benefit
          27.   The negotiating leverage that the Backstop Commitment Group brought to bear

on the Debtors through its 25% ownership of Parker Drilling’s Existing Common Stock, as well

as the resulting provisions of the Plan—which deliver unusually favorable terms to the Backstop

Commitment Parties—suggest that the Plan may be the result of the Backstop Commitment

Parties’ undue influence upon the Debtors.




                                                12
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 17 of 33



         28.   The Plan’s substantive provisions described above—including those related to the

high recovery for junior equity stakeholders pursuant to the Rights Offering, the benefits that the

Backstop Commitment Parties arrogated solely to themselves pursuant to the Backstop

Commitment Agreement, and the disparate treatment of the 2020 and 2022 Notes—all suggest

that the Backstop Commitment Parties “ran the table” during Plan negotiations to the severe

detriment of any Noteholders, such as Barings, who were outside of the Backstop Commitment

Group.     These items, taken together, raise serious questions about whether the Backstop

Commitment Parties, as a matter of fact, usurped the Plan negotiation process, in violation of the

Debtors’ fiduciary duties to all stakeholders, so that the Backstop Commitment Parties could

arrogate to themselves very substantial Plan value at the expense of Barings and other creditors.

                                    RELIEF REQUESTED

         29.   By this Emergency Motion, Barings respectfully requests that the Court enter an

order, substantially in the form attached hereto as Exhibit A, (1) appointing an examiner

pursuant to Section 1104(c) of the Bankruptcy Code to investigate whether the Plan process has

been improperly usurped by the Backstop Commitment Group; (2) authorizing the examiner to

investigate and make recommendations to the Court with respect to (i) how the Plan proponents

and/or the Backstop Commitment Group determined the allocation of the subscription rights

available to each group of stakeholders in the Rights Offering and particularly amongst each of

the 2020 Notes, the 2022 Notes, the Existing Preferred Interests and the Existing Common

Stock; (ii) whether the Plan distributions to holders of Existing Preferred Interests and/or

Existing Common Stock are inappropriate or unjustified; (iii) whether the recovery provided

under the Plan to holders of Equity Interests is really a disguised return on the Backstop

Commitment Parties’ Notes that is not available to other Noteholders; (iv) whether the Backstop




                                                13
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 18 of 33



Commitment Group constitutes an insider and an affiliate, as each of those terms is used in

Section 101 of the Bankruptcy Code; (v) whether the Backstop Commitment Group exercised

control over the Debtors and usurped the Plan process; (vi) whether the Backstop Commitment

Parties were required to file a verified statement pursuant to Bankruptcy Rule 2019 and failed to

do so; (vii) whether the fee being paid to the Backstop Commitment Group for backstopping the

Rights Offering is excessive; and (viii) whether there is any legitimate basis for the disparity in

treatment between the 2020 Notes and the 2022 Notes; and (3) adjourning and continuing the

deadlines to vote on and object to the Plan, as well as the Confirmation Hearing, until an

appropriate time after the examiner finishes his or her investigation.

                                      BASIS FOR RELIEF

I.     THE COURT SHOULD APPOINT AN EXAMINER PURSUANT TO SECTION
       1104(c) OF THE BANKRUPTCY CODE

       30.     Section 1104(c) of the Bankruptcy Code sets out the standard governing

appointment of an examiner:

       If the court does not order the appointment of a trustee under this section, then at
       any time before the confirmation of the plan, on request of a party in interest or
       the United States Trustee, and after notice and a hearing, the court shall order the
       appointment of an examiner to conduct such an investigation of the debtor as is
       appropriate, including an investigation of any allegations of fraud, dishonesty
       incompetence, misconduct, mismanagement, or irregularity in the management of
       the affairs of the debtor of or by current or former management of the debtor if—

       (1) such appointment is in the interest of creditors, any equity security holders,
       and other interests of the estate; or

       (2) the debtor’s fixed, liquidated, unsecured debts, other than debtors for goods,
       services or taxes, or owing to an insider, exceed $5,000,000.

11 U.S.C. § 1104(c).

       31.     The statute indicates that the court “shall” appoint an examiner on motion by an

interested party. Id. In light of that language, courts have routinely held that appointment of an



                                                14
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 19 of 33



examiner “is mandatory” if the statutory requirements are met. See, e.g., In re Schepps Food

Stores, Inc., 148 B.R. 27, 29-30 (S.D. Tex. 1992). Here, Barings respectfully submits that the

appointment of an examiner is mandatory because the following four statutory conditions are

met: First, the debtor must still be in possession of the estate and a trustee must not have been

appointed. Second, a plan must not have been confirmed. Third, a party in interest or the United

States Trustee must request the appointment. Fourth, one of the conditions set out in (c)(1) or

(c)(2) must be satisfied—either the appointment of the examiner is in the interests of the

creditors, any equity security holders, and other interests of the estate or the specified unsecured

debts exceed $5 million.

       32.     Here, there can be no dispute that (i) no trustee has been appointed; (ii) no plan

has been confirmed; (iii) Barings, who holds approximately $35 million of the 2022 Notes on

behalf of certain of its affiliated funds, is a party in interest; and (iv) the Debtors’ fixed,

liquidated, unsecured debts, other than debts for goods, services, or taxes, or owing to an insider

exceed $5 million (indeed, the Debtors have asserted that they have $585 million of outstanding

unsecured Notes, $35 million of which is owed to Barings, who is not an insider or affiliate of

the Debtors). Moreover, given that the Backstop Commitment Parties have negotiated above-

market provisions in the Plan that are materially more favorable to the Backstop Commitment

Parties than to the Debtors’ other pari passu creditors, there can also be no dispute that an

investigation is necessary in this Chapter 11 case and in the interests of the Debtors’ creditors

and other stakeholders.

       A.      The Appointment of an Examiner is Required Under Section 1104(c)(2) of
               the Bankruptcy Code.
       33.     Appointment of an examiner under section 1104(c)(2) “is mandatory” where a

party in interest seeks an appointment of an examiner for a debtor with the threshold amount of



                                                15
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 20 of 33



qualifying debt. See In re Revco D.S., Inc., 898 F.2d 498, 500–01 (6th Cir. 1990) (section

1104(c)(2) mandates the appointment of an examiner if the debt threshold is met); Walton v.

Cornerstone Ministries Invs., Inc., 398 B.R. 77, 81-82 (Bankr. N.D. Ga. 2008) (appointment of

examiner required where debt threshold is met); In re Loral Space & Commc’ns, Ltd., 2004 WL

2979785, at *4 (S.D.N.Y. Dec. 23, 2004) (the majority view of Section 1104(c)(2) is that it

“mandates the appointment of an examiner where a party in interest moves for an examiner and

the debtor has $5,000,000 of qualifying debt”); In re UAL Corp., 307 B.R. 80, 84-86 (N.D. Ill.

2004) (concluding language of 1104(c)(2) requires appointment of an examiner).

       34.     Here, it is undisputed that the Debtors’ qualifying debt is well in excess of

$5 million. See Disclosure Statement at 6. Thus, the appointment of an examiner is required

upon this Emergency Motion.

       B.      The Appointment of an Examiner is Required Under Section 1104(c)(1) of
               the Bankruptcy Code.

       35.     The appointment of an examiner is also required under section 1104(c)(1) because

the appointment is “in the interests of creditors, any equity security holders, and other interests of

the estate.” 11 U.S.C. § 1104(c)(1). The appointment of an examiner is mandated pursuant to

this provision when allegations of misconduct or mismanagement “are substantiated by credible

evidence.” See In re Keene Corp., 164 B.R. 844, 856 (Bankr. S.D.N.Y. 1994).

       36.     Here, for at least two reasons, the publicly available information described above

provides credible evidence that the Backstop Commitment Group exerted undue influence on the

Debtors for their own benefit during the Plan negotiation process, and that the Debtors’ act of

allowing them to do so was inappropriate.

       37.     First, the benefits arrogated exclusively to the Backstop Commitment Parties

through the Rights Offering, unjustifiable recovery to junior equity stakeholders, and disparate



                                                 16
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 21 of 33



treatment of the 2020 Notes and 2022 Notes, when taken together, suggest that the Backstop

Commitment Parties usurped the Plan process, essentially defeated the Debtors’ exclusive right

to propose a plan and exerted undue influence over the Debtors for their own benefit when

negotiating the Plan; all at the expense of outsider Noteholders, such as Barings, who are

discriminated against under the Plan. One of the most egregious examples is that the portion of

subscription rights being allocated to the holders of Equity Interests in the Rights Offering is

over four times larger than the percentage of the capital structure represented by these Equity

Interests as of the Petition Date, and is over twelve time larger than the 3% of New Common

Stock to which the Debtors have acknowledged these stakeholders are entitled based on their

interests in the capital structure as of the Petition Date. Not only does this outsize allocation

allow the Backstop Commitment Parties to participate in the Rights Offering through their

Equity Interests at the expense of the Notes, but also maximizes the amount of potentially

unsubscribed shares in the Rights Offering that are made available exclusively to the Backstop

Commitment Group.

       38.     Therefore, it is clearly in the interests of creditors for an examiner to investigate

why so much Plan value was reallocated away from the Notes through the Rights Offering. An

examiner is especially necessary given that the proposed allocation of subscription rights

pursuant to the Rights Offering differs so wildly from what the allocation should have been had

value been allocated in accordance with the Debtors’ capital structure as of the Petition Date.

       39.     Second, the joint negotiation of the Plan by the Backstop Commitment Group—

which, upon information and belief, owned approximately 25% of Parker Drilling’s Existing

Common Stock while negotiating the Plan with the Debtors, and appears to have been

represented by one single counsel during these negotiations—suggests that the Backstop




                                                17
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 22 of 33



Commitment Parties were acting in concert, and therefore should be treated as “affiliates” under

section 101(2)(A) of the Bankruptcy Code; i.e., as entities “that directly or indirectly own[],

control[] or hold[] with power to vote, 20 percent or more of the outstanding voting securities of

the debtor.”6

       40.      The issues of whether, during Plan negotiations, the Backstop Commitment

Parties (i) acted in concert (and should therefore be considered “affiliates” pursuant to section

101(2)(A) of the Bankruptcy Code); or (ii) exercised control over the Debtor are both critical

issues to be examined by an examiner. To the extent that the Backstop Commitment Parties

acted in concert, or did in fact usurp the Plan process by exercising control over the Debtors,

they should be deemed “insiders” whose votes cannot count for purposes of confirming the Plan

in accordance with section 1129(a)(10). Because the Backstop Commitment Parties appear to

have more than two-thirds in amount of the classes of claims entitled to vote pursuant to the

Plan, see Disclosure Statement at 7, their potential status as an “insider” will have a drastic

impact on how to determine whether any impaired class has voted in favor of the Plan for

purposes of section 1129(a)(10) of the Bankruptcy Code.

       41.      In addition, the Backstop Commitment Parties’ representation by a single counsel

suggests that they were “acting in concert to advance their common interests” and were therefore

required to file a verified statement disclosing as much under Bankruptcy Rule 2019, even if


6
        See also 15 U.S.C.§ 78m(d)(3) (“When two or more persons act as a partnership, limited
partnership, syndicate, or other group for the purpose of acquiring, holding, or disposing of
securities of an issuer, such syndicate or group shall be deemed a [single] ‘person’ for the
purposes of this subsection.”); 17 C.F.R. § 240.13d-5(b)(1) (“When two or more persons agree to
act together for the purpose of acquiring, holding, voting or disposing of equity securities of an
issuer, the group formed thereby shall be deemed to have acquired beneficial ownership, for
purposes of sections 13(d) and (g) of the Act, as of the date of such agreement, of all equity
securities of that issuer beneficially owned by any such persons.”).



                                               18
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 23 of 33



their aggregate shareholdings did not reach the 20% threshold. See Fed. R. Bankr. P. 2019(b)(2)

& (c)(1)(a). The Backstop Commitment Parties failure to do so could, standing alone, invalidate

their acceptance of the Plan. See Fed. R. Bankr. P. 2019(e)(2)(B).

       42.     Moreover, to the extent that the Backstop Commitment Group exercised undue

influence over the Debtors to procure unreasonable benefits under the Plan at the expense of

other pari passu Noteholders such as Barings, this would raise serious concerns about whether

the Plan could satisfy the requirements in section 1129(a)(3) that it be proposed in good faith and

not by any means forbidden by law.

       43.     Accordingly it is “in the interests of creditors, any equity security holders, and

other interests of the estate” to appoint an examiner to investigate, among the other issues

specified above, whether the Backstop Commitment Parties improperly usurped the Plan process

by acting as a group or individually to exercise control over the Debtors during the negotiation of

the Plan. Therefore appointment of an examiner is mandated by section 1104(c)(1) of the

Bankruptcy Code. See, e.g., In re Level Propane Gases, Inc., 2007 WL 171985, at *3 (Bankr.

N.D. Ohio 2007) (describing examiner’s investigation as focusing on post-petition matters

relating to the integrity of the bankruptcy process and debtors’ exercise of their fiduciary duties);

Order, In re Granite Broadcasting Corp., No. 06-12984 (Bankr. S.D.N.Y Feb. 20, 2007) (Dkt.

No. 183) (directing the examiner to investigate whether the debtor’s officers and directors

properly discharged their fiduciary duties).

II.    THE COURT SHOULD PROVIDE THE EXAMINER WITH A BROAD
       MANDATE

       44.     The Court has discretion to determine the scope and duration of the examiner’s

investigation. In re Revco, 898 F.2d at 501. As Section 1104(c) makes clear, the investigation

may include a broad range of issues. See 11 U.S.C. § 1104(c); In re Gilman Services, 46 B.R.



                                                 19
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 24 of 33



322, 327 (Bankr. D. Mass 1985); see also 7 Collier on Bankruptcy § 1104.03[1] (16th Rev. Ed.

2016) (“The court may order the examiner to investigate any aspect of the case, the business, or

events leading up the bankruptcy case.”). While the examiner’s duties should be defined in order

to minimize or avoid interference with the ongoing bankruptcy proceedings, In re Loral Space,

2004 WL 2979785 at *5, the fact that the reorganization process would be delayed or that an

examiner’s work would entail expense to the estate generally are not valid grounds for refusing

to appoint an examiner, and certainly are not valid grounds under the current circumstances,

which call into question the integrity of the Plan negotiation and approval process, and whether

(and how) the Plan can be confirmed.

       45.     Accordingly, Barings asks for the appointment of an examiner with a broad

mandate to investigate the Plan negotiation process and to examine the officers, employees and

corporate representatives of the Debtors and Backstop Commitment Parties, so that the examiner

can determine whether the Plan process has been improperly usurped by the Backstop

Commitment Parties. In connection therewith, the examiner should be authorized to investigate,

among other things, (i) how the Plan proponents and/or the Backstop Commitment Group

determined the allocation of the subscription rights available to each group of stakeholders in the

Rights Offering and particularly amongst each of the 2020 Notes, the 2022 Notes, the Existing

Preferred Interests and the Existing Common Stock; (ii) whether the Plan distributions to holders

of Existing Preferred Interests and/or Existing Common Stock are inappropriate or unjustified;

(iii) whether the recovery provided under the Plan to holders of Equity Interests is really a

disguised return on the Backstop Commitment Parties’ Notes that is not available to other

Noteholders; (iv) whether the Backstop Commitment Group constitutes an insider and an

affiliate, as each of those terms is used in Section 101 of the Bankruptcy Code; (v) whether the




                                                20
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 25 of 33



Backstop Commitment Group exercised control over the Debtors and usurped the Plan process;

(vi) whether the Backstop Commitment Parties were required to file a verified statement

pursuant to Bankruptcy Rule 2019 and failed to do so; (vii) whether the fee being paid to the

Backstop Commitment Group for backstopping the Rights Offering is excessive; and

(viii) whether there is any legitimate basis for the disparity in treatment between the 2020 Notes

and the 2022 Notes.

       46.     Barings also respectfully submits that, given the gravity of the issues to be

investigated by the examiner and the potential consequences of his or her investigation, the

examiner should be authorized to retain counsel, financial advisers and such other professionals

as are necessary to assist the examiner with the investigation. The Examiner should also be

allowed sufficient time to perform an adequate investigation, which should be no less than 45

days, with allowances for reasonable extensions as is necessary, notwithstanding that this will

postpone the deadlines for voting on and objecting to the Plan, and will postpone the

Confirmation Hearing.

       47.     Appointing an examiner now will allow the Court to determine whether the Plan

satisfies the requirements of the Bankruptcy Code, and will help the Court, the Debtors and all

stakeholders avoid wasting resources pursuing a plan that potentially cannot be confirmed.

Moreover, Barings respectfully submits that appointing a neutral examiner with a broad mandate

is an efficient solution to resolve the serious questions concerning the Debtors’ negotiations with

the Backstop Commitment Parties.       By comparison to the potential adversary proceedings,

motion practice, objections to Plan confirmation, and discovery disputes that would be entailed

by Barings’ attempt to resolve its concerns through litigation with the Debtors and Backstop

Commitment Parties, appointment of a neutral examiner who can cooperate with the parties will




                                                21
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 26 of 33



minimize the disruption to the above-captioned Chapter 11 cases, while also ensuring that

resolution of these cases is not the product of any improper conduct.

                       BASIS FOR EMERGENCY CONSIDERATION

       48.     Barings respectfully requests emergency consideration of this Emergency Motion

in accordance with Local Bankruptcy Rule 9013-1(i). The deadline for voting on and objection

to the Plan is February 22, 2019, and the Confirmation Hearing is set for March 5, 2019.

However, should the Emergency Motion be heard without emergency consideration, the hearing

would not take place until after voting is finished, and after the Confirmation Hearing takes

place. Given that Barings is requesting the appointment of an examiner to investigate issues that

bear on the integrity of the Plan itself, including whether it was procured as a result of undue

influence, Barings respectfully submits that it would be in the interests of the estate and all

stakeholders to hear the Emergency Motion on an emergency basis, and to suspend the deadlines

for voting and objecting to the Plan, and for the Confirmation Hearing, until at least the time that

the Emergency Motion can be heard and ruled upon.




                                                22
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 27 of 33



                                         CONCLUSION

       49.     For the reasons above, Barings respectfully requests that the Court enter an order,

substantially in the form attached hereto as Exhibit A (i) granting the Emergency Motion;

(ii) directing the appointment of an examiner pursuant to section 1104(c) of the Bankruptcy Code

with the authority to conduct an investigation as set forth herein; (iii) continuing and adjourning

the deadline to vote on the Plan, to object to the Plan, and for the Confirmation Hearing until an

appropriate time after the examiner finishes its investigation; and (iv) granting such other and

further relief that the Court deems just and proper.

Dated: New York, New York
       February 20, 2019

FRESHFIELDS BRUCKHAUS DERINGER                         POLSINELLI PC
US LLP
/s/ Madlyn Gleich Primoff
Madlyn Gleich Primoff                                  /s/ Trey A. Monsour
                                                       Trey A. Monsour
madlyn.primoff@freshfields.com
                                                       tmonsour@polsinelli.com
Henry V. Hutten
henry.hutten@freshfields.com                           State Bar No 14277200
                                                       1000 Louisiana Street, Suite 6400
601 Lexington Avenue,
                                                       Houston, Texas 77002
31st Floor
                                                       Telephone: (713) 374-1643
New York, New York 10022
Telephone: (212) 277-4000
                                                       Attorneys for Barings LLC
Attorneys for Barings LLC




                                                 23
Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 28 of 33




                 EXHIBIT A
       Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 29 of 33



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION
                                                     Chapter 11
IN RE:
                                                     Case No. 18-36958 (MI)
PARKER DRILLING COMPANY, et al.,1

Debtors.




      ORDER GRANTING EMERGENCY MOTION OF BARINGS LLC FOR THE
       APPOINTMENT OF AN EXAMINER PURSUANT TO 11 U.S.C. § 1104(c)

                The Court has considered the Emergency Motion of Barings LLC for the

Appointment of an Examiner Pursuant to 11 U.S.C. § 1104(c) (the “Emergency Motion”), any

responses to the Emergency Motion, and the Court having held a hearing on the Emergency

Motion, and it appearing to the Court that adequate notice has been given and that no further

notice is necessary; and the Court having reviewed the Emergency Motion; and the Court having

determined that the legal and factual bases set forth in the Emergency Motion establish just cause

for the relief granted herein, it is hereby

                ORDERED that the Emergency Motion is hereby granted; and it is further




1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are: Parker Drilling Company (8660); 2M-TEK, Inc. (1761);
Anachoreta, Inc. (3667); Pardril, Inc. (4469); Parker Aviation Inc. (6372); Parker Drilling Arctic
Operating, LLC (6834); Parker Drilling Company of Niger (4204); Parker Drilling Company
North America, Inc. (6381); Parker Drilling Company of Oklahoma Incorporated (8949); Parker
Drilling Company of South America, Inc. (0657); Parker Drilling Management Services, Ltd.
(7200); Parker Drilling Offshore Company, LLC (9092); Parker Drilling Offshore USA, L.L.C.
(1469); Parker North America Operations, LLC (1180); Parker Technology, Inc. (6599); Parker
Technology, L.L.C. (1875); Parker Tools, LLC (8864); Parker-VSE, LLC (2282); Quail USA,
LLC (8885); and Quail Tools, L.P. (1471). The Debtors’ service address is: 5 Greenway Plaza,
Suite 100, Houston, Texas 77046.
       Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 30 of 33



                ORDERED that the United States Trustee (the “U.S. Trustee”) is directed to

appoint a disinterested examiner (the “Examiner”) in accordance with 11 U.S.C. § 1104(d); and

it is further

                ORDERED that the Examiner shall investigate and make recommendations (the

“Investigation”) to the Court regarding whether the Plan2 process has been improperly usurped

by the Backstop Commitment Parties. In connection therewith, the examiner should investigate,

among other things, (i) how the plan proponents and/or the Backstop Commitment Parties

determined the allocation of the subscription rights available to each group of stakeholders in the

Rights Offering and particularly amongst each of the 2020 Notes, the 2022 Notes, the Existing

Preferred Interests and the Existing Common Stock; (ii) whether the Plan distributions to holders

of Existing Preferred Interests and/or Existing Common Stock are inappropriate or unjustified;

(iii) whether the recovery provided under the Plan to holders of equity interests is really a

disguised return on the Backstop Commitment Parties’ Notes that is not available to other

Noteholders; (iv) whether the Backstop Commitment Parties constitute an insider and an

affiliate, as each of those terms is used in Section 101 of the Bankruptcy Code; (v) whether the

Backstop Commitment Parties exercised control over the Debtors and usurped the Plan process;

(vi) whether the Backstop Commitment Parties were required to file a verified statement

pursuant to Bankruptcy Rule 2019 and failed to do so; (vii) whether the fee being paid to the

Backstop Commitment Group for backstopping the Rights Offering is excessive; and

(viii) whether there is any legitimate basis for the disparity in treatment between the 2020 Notes

and the 2022 Notes; and it is further




2
        Any capitalized term used herein but not defined herein shall have the meaning ascribed
to such term in the Emergency Motion.

                                                2
       Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 31 of 33



                ORDERED that the Examiner, parties in interest, the Debtors, any official

committee appointed pursuant to 11 U.S.C. § 1102 (the “Committee”) and the U.S. Trustee shall

have the right to petition the Court to further expand the scope of the Investigation, if during the

Investigation other relevant matters are revealed which the Examiner, parties in interest, the

Debtors, any Committee, or the U.S. Trustee believe should be brought to the attention of the

Court; and it is further

                ORDERED that the Examiner shall have access to the books and records of the

Debtors and Backstop Commitment Parties concerning all matters related to the subjects of the

Investigation, and that the Examiner shall be allowed to examine the officers, employees and

corporate representatives of the Debtors and the Backstop Commitment Parties with respect to

all matters related to the subjects of the Investigation; and it is further

                ORDERED that the Examiner is authorized to retain counsel, financial advisers

and such other professionals if she or he determines that such retention is necessary to assist the

Examiner with the Investigation, with such retention being subject to the Court’s approval under

11 U.S.C. § 327; and it is further

                ORDERED that the Examiner shall be entitled to appear at hearings and be heard

with respect to matters that are within the Examiner’s duties, including extension of deadlines

associated with the Investigation; and it is further

                ORDERED that the Examiner shall have 45 days to complete the Investigation

and submit the findings of the Investigation to the Court, and will be allowed reasonable

extensions upon written request as is necessary for the Examiner to complete a full and fair

investigation; and it is further




                                                   3
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 32 of 33



               ORDERED that the Debtors and the Backstop Commitment Parties, including the

directors, officers, and employees of the Debtors and Backstop Commitment Parties, and all

affiliates, subsidiaries, and other companies under the control of the Debtors or Backstop

Commitment Parties must (i) cooperate fully with the Examiner in connection with the

Examiner’s performance of duties, (ii) subject to any claim of privilege recognized by the federal

courts, provide the Examiner all documents, discovery responses, testimony and other

information that the Examiner deems relevant to the discharge of the Examiner’s duties under

this Order, and (iii) to the maximum extent possible, proceed with such discovery informally

without requiring compliance with the time limits prescribed in the Federal Rules of Bankruptcy

Procedure; and it is further

               ORDERED that the Examiner and any professionals retained by the Examiner

pursuant to any order of this Court shall be compensated and reimbursed for the expenses

pursuant to any procedures for interim compensation and reimbursement of expenses of

professionals that are established in the above-captioned Chapter 11 cases. Compensation and

reimbursement of the Examiner shall be determined pursuant to 11 U.S.C. §§ 330 & 331, and

compensation and reimbursement of the Examiner’s professionals shall be determined pursuant

to the standards equivalent to those set forth in 11 U.S.C. §§ 330 & 331; and it is further

               ORDERED that the deadlines to vote on and object to the Plan are suspended, and

the Confirmation Hearing is hereby continued and adjourned, until an appropriate time after the

Examiner finishes the Investigation, and shall be set upon motion by the Debtors that may be

made no earlier than 10 days after the Examiner provides a formal report and recommendations

to the Court, the Debtors, the Backstop Commitment Parties and Barings; and it is further




                                                 4
      Case 18-36958 Document 363 Filed in TXSB on 02/20/19 Page 33 of 33



               ORDERED that the Court shall retain jurisdiction over any matters arising from

or relating to the implementation or interpretation of this Order.



       SO ORDERED this ___ day of ________, 2019




                                                      ____________________________________
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 5
